DETAILED ACTION
This is the first office action regarding application number 16/834896, filed on March 30, 2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and D, drawn to claims 1-6, and 10 in the reply filed on June 08, 2022 is acknowledged.
Claims 7-9, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species E, and Species B, C respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 08, 2022. The examiner called the attorney, Patrick Smith, on 08/25/2022 and updated him about the withdrawn claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 usc 103 as being unpatentable.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al., US 9144861 (hereafter Sokol) and further in view of  Nomura et al., US 10226838 (hereafter Nomura) and as evidenced by Hypertextbook.com.
Regarding claim 1, 
“A pen for applying a laser shock peening application with a laser on a surface of a workpiece, the pen comprising: an elongate member comprising a laser point entry aperture and a laser point exit aperture; and,” (Sokol teaches “a laser processing pen is provided, the laser processing pen comprising: an elongated member, comprising: a laser pulse entry portion; a laser pulse exit portion,” in abstract. Thus Sokol is from the same field as the instant claim.)
“at least one sapphire optical element disposed between the laser point entry aperture and the laser point exit aperture.” (Sokol teaches an optical lens 220 between laser entry  portion 210 and a laser exit portion 215. 
Sokol does not explicitly teach a sapphire element between laser entry and exit points. 

    PNG
    media_image1.png
    492
    690
    media_image1.png
    Greyscale

Fig. 3 of Sokol teaches a pen with entry and exit points
Nomura teaches a laser peening apparatus that can process narrow openings. Thus Nomura is from the same field as the instant claim.
Nomura teaches “a condensing lens 3 that is placed on one end of the optical fiber, the condensing lens and the optical fiber defining the light path of the laser light;” in the abstract. Nomura further teaches  “It is desirable to use sapphire glass (Al.sub.2O.sub.3), diamond, or the like as the material of the condensing lens 3 from the viewpoint of improving durability against a shock wave generated in irradiation with laser light” as taught in column 4, line 31-33 in Nomura.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sapphire optical element near the laser exit point as taught in Nomura to the laser pen of Sokol. One of ordinary skill in the art would have been motivated to do so because “In general, a state in which the portion to be processed and the laser light emission face are buried in water, i.e., flooded, is desirable. In such a case, it is preferable to use a material of which the refractive index is higher than that of water (having a refractive index of about 1.33) as the material of the condensing lens 3” as taught in column 9, lines 60-65 of Nomura. It is inherent that Sapphire has refractive index of 1.76 as evidenced by hypertextbook.com below:

    PNG
    media_image2.png
    1003
    1715
    media_image2.png
    Greyscale

Screenshot of hypertextbook.com teaches the refractive index of Sapphire is greater than 1.33
Regarding claim 2,
“The pen of claim 1, further comprising: a second optical element disposed between the sapphire optical element and the laser point entry aperture.” ( Sokol teaches an optical lens 220 between laser entry  portion 210 and a laser exit portion 215 in Fig. 3. 
Sokol does not explicitly teach a sapphire element between laser entry and exit points.
Nomura teaches “a condensing lens 3 that is placed on one end of the optical fiber, the condensing lens and the optical fiber defining the light path of the laser light;” in the abstract. Nomura further teaches  “It is desirable to use sapphire glass (Al.sub.2O.sub.3), diamond, or the like as the material of the condensing lens 3 from the viewpoint of improving durability against a shock wave generated in irradiation with laser light” as taught in column 4, line 31-33 in Nomura.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sapphire optical element near the laser exit point as taught in Nomura to the laser pen of Sokol. Hence optical lens 220 would have been placed between sapphire optical element and laser entry point. One of ordinary skill in the art would have been motivated to do so because “It is desirable to use sapphire glass (Al.sub.2O.sub.3), diamond, or the like as the material of the condensing lens 3 from the viewpoint of improving durability against a shock wave generated in irradiation with laser light” as taught in column 4, line 31-33 in Nomura.)
 Regarding claim 3,
“The pen of claim 2, further comprising: a third optical element disposed between the second optical element and the sapphire optical element.” ( Sokol teaches in column 7, lines 10-15 “a laser pulse 310 is illustrated traveling through laser pulse entry portion 210 and into one or more optical lens 220,”. Thus there are more than one optical lens in the laser path. 
Sokol does not explicitly teach a sapphire element. 
Nomura teaches “a condensing lens 3 that is placed on one end of the optical fiber, the condensing lens and the optical fiber defining the light path of the laser light;” in the abstract. Nomura further teaches  “It is desirable to use sapphire glass (Al.sub.2O.sub.3), diamond, or the like as the material of the condensing lens 3 from the viewpoint of improving durability against a shock wave generated in irradiation with laser light” as taught in column 4, line 31-33 in Nomura.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sapphire optical element near the laser exit point as taught in Nomura to the laser pen of Sokol. Hence optical lens 220 would have been placed between sapphire optical element and laser entry point. One of ordinary skill in the art would have been motivated to do so because “It is desirable to use sapphire glass (Al.sub.2O.sub.3), diamond, or the like as the material of the condensing lens 3 from the viewpoint of improving durability against a shock wave generated in irradiation with laser light” as taught in column 4, line 31-33 in Nomura.)
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al., in view of  Nomura as evidenced by hypertextbook.com as applied to claim 1 above, and further in view of Nomura et al., US 10329641 (hereafter Nomura-2).
 “The pen of claim 1 wherein the at least one sapphire optical element seals the laser point exit aperture.” ( Paragraph [38] of original disclosure describes “The sapphire element 318, to avoid contamination of plasma, water or other debris back into the inner cylindrical member 302 of the laser peening pen 206, also seals the laser point exit aperture 310. It has been found that the sapphire optical elements 318 are robust enough to reasonably withstand the shock waves created proximate the laser point exit aperture 310.” Thus the claim is interpreted as the sapphire element is an optical window.
Nomura-2 teaches “and the functions of the mirror 17 and the optical window disposed at the terminal end portion of the optical path 30 are realized by one prism 16” in column 5, lines 50-55. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to assemble the prism as optical window as taught in Nomura-2 to the laser pen of Sokol. One of ordinary skill in the art would have been motivated to do so because “Laser light having a pulse width of about several nanoseconds (ns) is condensed to a spot of a diameter of an about 1 mm by a condensing lens to be irradiated to a member to be treated (target member). As a result, a surface of the member to be treated absorbs energy to form into plasma. In the case where the periphery of the plasma is covered with liquid or paint having a transparency with respect to a wavelength of the laser light, expansion of the plasma is hindered. Consequently, internal pressure of the plasma reaches about several gigapascals (GPa) to make an impact on the member to be treated. In this event, a strong shock wave occurs and propagates in the material to cause plastic deformation and change the residual stress into a compressed state” as taught in column 1, lines 27-41 in Nomura-2. Additionally, optical windows protect optical systems from outside environment. )
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al., in view of Nomura as evidenced by Hypertextbook.com as applied to claim 1 above, and further in view of Zediker et al., US 20120074110 ( hereafter Zediker). 
“The pen of claim 3, wherein the sapphire optical element comprises a prism.” (Primary combination of references does not explicitly teach a sapphire prism. 
Zediker teaches in paragraph [3] “the present invention relates to methods and apparatus for the delivery of a laser beam through the use of an isolated laser beam that may be in a fluid jet that may for example be a gas jet, a dual jet having a gas and a liquid, or two different liquids, each having different indices of refraction.” Fig. 17 teaches a nozzle for providing a liquid jet along with laser beam. Thus Zediker is from the same field as the instant claim. 
Zediker teaches a prism 1705 between laser entry and exit points in Fig. 17, wherein paragraph [393] teaches the prism is made of sapphire. 

    PNG
    media_image3.png
    621
    505
    media_image3.png
    Greyscale

Fig. 17 of Zediker teaches a prism between entry and exit points
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sapphire prism near the laser exit point as taught in Zediker to the laser pen of Sokol. One of ordinary skill in the art would have been motivated to do so because “In order for the laser beam to travel along the entirety of laser beam path 1716, and thus enter the nozzle, the indices of refraction of the liquid and of the prism must be matched…. To the extent that the indices are not identical the angle and position of the prism 1705 and in particular the angle of face 1725 can be adjusted, such that any shifting of the beam path resulting from the index change as the beam travels from the prism to the fluid, will be compensated for; and thus, the beam path and beam will be directed into the nozzle and not contact any of the components of the laser head. The configuration of face 1725, and surfaces 1723 and 1724 affect the flow characteristics of the liquid as it moves through the chamber 1722. Thus, it is preferable to have surfaces 1723 and 1724 curved and configured to avoid, or minimize, the formation of any vortices and stagnation zones that would be contacted by, or interact with, the laser beam as it travels through the liquid into the nozzle” as taught in paragraphs [389-390] of Zediker.)
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al., Zediker, and Nomura as evidenced by hypertextbook.com as applied to claim 4 above, and further in view of Nomura et al., US 10329641 (hereafter Nomura-2).
Regarding claim 5,
“The pen of claim 4, wherein the prism is supported on a reflective platform within the elongate member.” ( Primary combination of references does not explicitly teach a prism supported on a reflective platform.
Nomura-2 teaches a laser peening apparatus with liquid jet supply. Thus Nomura-2 is from the same field as the instant claim. 
 
    PNG
    media_image4.png
    419
    561
    media_image4.png
    Greyscale

Fig. 5 of Nomura-2 teaches prism with reflective platform as an optical window
Nomura-2 teaches a prism 16 inside laser head 401. Fig. 5 teaches that prism 16 is supported on a reflective platform. Column 5, lines 50-55 teaches “In the laser irradiation head 401, the mirror 17 in the first embodiment is deleted, and the functions of the mirror 17 and the optical window disposed at the terminal end portion of the optical path 30 are realized by one prism 16.” Here laser head 401 corresponds to the elongate member.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to support the prism on a reflective platform as taught in Nomura-2 to the laser pen of Sokol. One of ordinary skill in the art would have been motivated to do so because “Laser light having a pulse width of about several nanoseconds (ns) is condensed to a spot of a diameter of an about 1 mm by a condensing lens to be irradiated to a member to be treated (target member). As a result, a surface of the member to be treated absorbs energy to form into plasma. In the case where the periphery of the plasma is covered with liquid or paint having a transparency with respect to a wavelength of the laser light, expansion of the plasma is hindered. Consequently, internal pressure of the plasma reaches about several gigapascals (GPa) to make an impact on the member to be treated. In this event, a strong shock wave occurs and propagates in the material to cause plastic deformation and change the residual stress into a compressed state” as taught in column 1, lines 27-41 in Nomura-2.)
Regarding claim 6,
“The pen of claim 4, wherein the prism comprises a first side having a length greater than a length of a second side, the first side receiving the laser from the laser point entry aperture and the second side providing the laser to the laser point exit aperture.” (Nomura-2 teaches a prism comprising two sides, wherein entry side has a longer length than exit side.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to assemble the prism as taught in Nomura-2 to the laser pen of Sokol. One of ordinary skill in the art would have been motivated to do so because “Laser light having a pulse width of about several nanoseconds (ns) is condensed to a spot of a diameter of an about 1 mm by a condensing lens to be irradiated to a member to be treated (target member). As a result, a surface of the member to be treated absorbs energy to form into plasma. In the case where the periphery of the plasma is covered with liquid or paint having a transparency with respect to a wavelength of the laser light, expansion of the plasma is hindered. Consequently, internal pressure of the plasma reaches about several gigapascals (GPa) to make an impact on the member to be treated. In this event, a strong shock wave occurs and propagates in the material to cause plastic deformation and change the residual stress into a compressed state” as taught in column 1, lines 27-41 in Nomura-2.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761